DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boswell et al. (WO 2008/061930), as cited on the IDS, in view of Kodas et al. (US Serial No. 2006/0043346).
Regarding claims 1-4 and 8-11; Boswell et al. teaches a method for manufacturing a security product (useful in counterfeiting) [0035] comprising the steps of applying a curable composition to at least a portion of a substrate, contacting a portion of the curable composition with surface relief microstructure, curing the curable composition, applying a pigmented silver ink; and applying an adhesive coating (protective coating) [p5, line33-p7, line29; p36, line24-35].
Boswell et al. fails to teach the metallic ink composition as required by the claims.  Kodas et al. teaches multi-component particles comprising inorganic particles distributed in an organic matrix, suitable for use in the formation of inks used in security applications [0003], wherein in a preferred embodiment, a nanoparticle precursor is employed, the nanoparticle precursor is, for example silver hexafluoroacetylacetonate or silver trifluoroacetylacetonate [0130-0133] in a liquid vehicle (solvent) [0131], such as protic solvent [0200], for example a hydroxy containing compound (e.g. methanol, ethanol, etc) [0204].  Kodas et al. teaches the composition optionally comprises other additives, such as a reducing agent [0147], for example ethylene glycol (1,2-diol) and aldehydes [Table7].  Boswell et al. and Kodas et al. are analogous art because they are both concerned with the same field of endeavor, namely compositions suitable for use in security applications.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the ink composition, as taught by Kodas et al. to the method of manufacturing a security product, as taught by Boswell et al., and would have been motivated to do so in order to achieve a composition in which the nanoparticles do not agglomerate, as suggested by Kodas et al. [0004], useful in making security products.
Regarding claim 7; the limitations of the claim merely define an optional component and thus are encompassed by the rejection.
	
Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art cited above fails to teach the reducing agent is glutaric dialdehyde and one of ordinary skill in the art would not have reasonable motivation to substitute the reducing agents as taught by Kodas et al., with glutaric dialdehyde without the use of impermissible hindsight.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-11 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767